  Case 1:19-cr-00556-CBA Document 19 Filed 06/22/20 Page 1 of 1 PageID #: 52




                                                              June 22, 2020
FILED ON ECF
The Honorable Judge Amon
United States District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Richard Palmer
               Criminal Docket No. 19-CR-556 (CBA)


Dear Judge Amon:
        Mr. Richard Palmer is before the Court pending charges for attempt sexual exploitation,
distribution of pornography and possession of pornography. He is scheduled to appear before the
Court for a status hearing to take place via teleconference on June 24, 2020 at 10:00 a.m. Mr. Palmer
is currently being held at the Metropolitan Correctional Center (hereinafter “MCC”) which remains
on lockdown in light of the worldwide health pandemic. Mr. Palmer consents to waiving his
appearance for the status hearing taking place on June 24, 2020.


                                                              Respectfully submitted,
                                                              /s/ Amanda David
                                                              Amanda David
                                                              Counsel for Richard Palmer
                                                              718.330.1208

Cc: AUSA Devon Lash (via ECF and email)
